


109 HRES 988 IH: Honoring the life and accomplishments of

U.S. House of Representatives
2006-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 988
		IN THE HOUSE OF REPRESENTATIVES
		
			September 7, 2006
			Mr. Poe submitted the
			 following resolution; which was referred to the
			 Committee on Government
			 Reform
		
		RESOLUTION
		Honoring the life and accomplishments of
		  Joe Rosenthal.
	
	
		Whereas Joe Rosenthal was born in Washington, D.C., and
			 lived in San Francisco, California;
		Whereas Joe Rosenthal was a World War II combat
			 photographer;
		Whereas Joe Rosenthal crossed the North Atlantic in
			 Liberty ships that were attacked by German U-boats;
		Whereas Joe Rosenthal was in London, England, during the
			 Blitz;
		Whereas Joe Rosenthal was with the Marines when they
			 landed in Guam, Peleliu, Angaur, and Iwo Jima;
		Whereas Joe Rosenthal won the 1945 Pulitzer Prize for the
			 Iwo Jima photograph;
		Whereas the Pulitzer Committee described the photo as
			 depicting one of the war’s great moments;
		Whereas the Iwo Jima photograph featured Pfc. Franklin
			 Sousley (USMC) from Kentucky, Cpl. Harlon Block (USMC) from Texas, Sgt. Michael
			 Strank (USMC) from Pennsylvania, PhM2. John Bradley (USN) from Wisconsin, Cpl.
			 Rene Gagnon (USMC) from New Hampshire, and Cpl. Ira Hayes (USMC) from Arizona,
			 raising a flag on Mount Suribachi on February 23, 1945;
		Whereas this photograph is one of the most famous war
			 photographs taken;
		Whereas this photograph was used to collect $26.3 billion
			 in the 1945 War Bond drive;
		Whereas this photograph has been reproduced on postage
			 stamps, calendars, newspapers, magazines, and posters;
		Whereas this photograph symbolizes the fighting spirit of
			 the United States Marine Corps; and
		Whereas this photograph was the model for the Marine Corps
			 War Memorial in Arlington, Virginia: Now, therefore, be it
		
	
		That the House of Representatives honors
			 the accomplishments of Joe Rosenthal for his contribution to reporting on World
			 War II and expresses to his family and friends its deepest condolences upon his
			 death.
		
